NATION ENERGY INC.

Suite F – 1500 West 16th Avenue

Vancouver BC V6H 4B9 Canada

 

December 17, 2015

 

TO:                  Paltar Petroleum Limited

                        1555 Blake Street, Suite 1002

                        Denver, Colorado 80202

 

Attention:        Mr. Marc Bruner

 

Dear Sirs:

 

RE:     First Amendment to Third Amended and Restated Agreement

 

By this letter, Nation Energy Inc. (“Nation”) and Paltar Petroleum Limited
(“Paltar”) amend their Third Amended and Restated Agreement (“Agreement”) dated
August 30, 2015, principally to (i) extend the time allowed for certain actions
contemplated in the Agreement and (ii) to provide further information concerning
the Additional Earning Agreements referred  to in item 3 of the Agreement.  The
term “Additional Earning Agreements” and other capitalized  terms not
specifically defined in this First Amendment to Third Amended and Restated
Agreement (the “Amendment”) shall have the meaning accorded them in the
Agreement.  All dollar amounts in this Agreement are expressed in Australian
dollars.  Marc Bruner (“Bruner”) and John Hislop (“Hislop”), as major
shareholders (indirectly or directly) of Paltar and Nation, respectively, agree
to the terms of this Amendment.

 

Nation and Paltar amend the Agreement as follows:

 

1.         Item 2 is amended to read:

 

2.         On December 31, 2015, or such other date as the parties may mutually
agree, Paltar and Nation will enter into additional earning agreements (the
“Additional Earning Agreements”) farming out to Nation Australia on terms
substantially similar to the Earning Agreements six additional graticular blocks
selected by Nation in Exploration Permit 136, three additional blocks in each of
Exploration Permits 143 and 231, eight additional blocks in Exploration Permit
234, and seven additional blocks in Exploration Permit 237, in exchange for the
consideration specified in each Additional Earning Agreement.  The Additional
Earning Agreements and the rights of Nation thereunder may be evidenced by a
notice filing in the appropriate land records of the Northern Territory upon
mutual agreement of the parties thereto.

 

2.         All references to December 17, 2015 in items 3, 11, and 18(b) of the
Agreement are hereby amended to read February 9, 2016.

 

3.         Item 18(d) is amended to read:

 

--------------------------------------------------------------------------------

 

(d)       No later than February 8, 2016, Paltar shall deliver to Nation
consolidated financial statements for Paltar’s three most recently completed
fiscal years audited by a PCAOB approved auditor in US GAAP, together with such
additional fiscal period financial statements as may be required under SEC
regulations; and

 

No changes or amendments other than those expressly set forth above are being
made in the Agreement.  Nation and Paltar confirm and ratify the validity and
current effectiveness of the Agreement, as amended by this Amendment.

 

            If the foregoing correctly sets out our agreed amendments, please
execute this letter in the space provided.

 

NATION ENERGY INC.                                        PALTAR PETROLEUM
LIMITED

 

 

Per:      /s/ John R. Hislop                                           
Per:      /s/ Marc A. Bruner                 

            Authorized Signatory                                                
Authorized Signatory

 

AGREED TO AND ACCEPTED,

 

                                                                        )

/s/ Zachary M. Bruner                                     )

Witness Signature                                           )

                                                                        )

Zachary M. Bruner                                          )           /s/ Marc
A. Bruner                             

Name                                                               )          
MARC A. BRUNER

                                                                        )

                                                                        )

Address                                                           )

 

                                                                        )

 

                                                                        )

/s/ Caroline Heather Williamson                     )

Witness Signature                                           )

                                                                        )

Caroline Heather Williamson                          )           /s/ John R.
Hislop                               

Name                                                               )          
JOHN HISLOP

                                                                        )

                                                                        )

Address                                                           )

 

 